EXHIBIT 10.1

 
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of July 14, 2009
(the “Effective Date”), between WindTamer Corporation, a New York corporation
(the “Company”), and Gerald Brock (“Executive”).


R E C I T A L S:


WHEREAS, the Company desires to engage the Executive, and the Executive wishes
to serve the Company on the terms and conditions set forth below.


P R O V I S I O N S:


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties agree as follows:


1.           Employment; Duties.


(a)           The Company hereby agrees to employ Executive as its Chief
Executive Officer.  Executive hereby accepts such employment.  Executive will
report to the Company’s Board of Directors.  Executive will perform those duties
and have such authority and powers as are customarily associated with his
position and such other duties as the Board of Directors may reasonably request
from time to time.


(b)           During the Term, the Executive shall, on a full time basis, use
his skills and render services to the best of his abilities on behalf of the
Company.


(c)           During the Term, the Executive and the Company may mutually agree
to have the Company employ Executive with a title other than Chief Executive
Officer and with such duties as are customarily associated with such title.


2.           Term.                      The term (the “Term”) of this Agreement
shall commence on the Effective Date and shall continue for three (3) years from
the Effective Date unless otherwise terminated as provided herein (together with
any Renewal Term, as hereafter defined, shall be referred to as the
“Term”).   This Agreement shall automatically be extended for successive one (1)
year terms pursuant to the terms and conditions of this Agreement (each, a
“Renewal Term”), unless otherwise terminated by written notice from one party to
the other no less than sixty (60) days prior to the end of the Term or any
subsequent Renewal Term.


3.           Compensation.


(a)           Annual Salary.  In consideration for the services rendered by
Executive on behalf of the Company during the Term, the Company shall pay
Executive, commencing on the Effective Date, an annual salary equal to $192,540
(the “Base Salary”), payable in accordance with the Company’s regular payroll
practices.  All forms of compensation referred to in this Agreement are subject
to reduction to reflect applicable federal, state and local withholding and
payroll taxes.


1

--------------------------------------------------------------------------------


(b)           Bonuses.   In addition to his Base Salary, Executive shall be
eligible to receive a bonus in an amount, if any, determined by the Company’s
Board of Directors based upon the financial performance of the Company to be
paid only out of positive EBITDA of the Company.


4.           Benefits.  In addition to the compensation set forth above, the
Company shall provide Executive with the following benefits during the Term:


(a)           Executive shall be entitled to three (3) weeks of vacation during
each calendar year (pro-rated for any partial calendar year) that he is employed
hereunder during which vacation his annual salary shall be paid in full.  Any
vacation not taken by Executive shall not carryover into the succeeding
year.  All unused and accrued vacation shall be paid to Executive (or his
estate) upon Executive’ termination of employment. Such vacation may only be
taken with the express written pre-approval from the Chief Executive Officer and
at such time or times as are not inconsistent with the reasonable business needs
of the Company.


(b)           The Company shall provide Executive with up to 5 days of paid sick
leave each calendar year (pro-rated for any partial calendar year); unused sick
days shall not carryover into the succeeding year.  The Company also shall
provide Executive with holiday pay as provided by the Company to its other
executives.


(c)           The Company shall make available family medical insurance for
Executive under the medical insurance plan provided to other executives of the
Company or a substantially similar plan. In addition, Executive and his
dependents shall be entitled to participate in such other benefits as may be
extended to active employees of the Company and their dependents including
retirement, 401(k), group insurance, hospitalization, medical or other benefits
made available by the Company to its employees generally.  Further, in the event
that the Company desires to obtain “key man” life insurance on the life of
Executive during the term, Executive shall cooperate with the Company in
obtaining such insurance.


           5.           Expenses.  Executive will be reimbursed for all ordinary
and necessary business expenses incurred by him in connection with his
employment (including without limitation, expenses for travel and entertainment
incurred in conducting or promoting business for the Company) upon submission by
Executive of receipts and other documentation in accordance with the Company’s
normal reimbursement procedures.


2

--------------------------------------------------------------------------------


6.           Confidential Information. Executive shall not, during the Term or
at anytime during the five (5) years after termination of his employment,
disclose, except as required or necessary in the course of his employment by the
Company or as otherwise authorized by the Company, any Confidential Information
(as defined herein).  “Confidential Information” shall mean any information
existing as of the date of this Agreement, or thereafter developed, in which the
Company has a proprietary interest, including, but not limited to, information
relating to its patents, technology, research and development, technical data,
trade secrets, know-how, products, services, finances, operations, sales and
marketing, customers and customer information, licenses, orders for the purchase
or sale of products, personnel matters and/or other information relating to the
Company, whether communicated orally, electronically or in writing, or otherwise
obtained by Executive as a result of his employment, or through observation or
examination of the Company’s business.


7.           Non-Competition Covenant; Non Solicitation Covenant.


(a)           During the Term and for a period of two years thereafter (the
“Restricted Period”), Executive agrees that he will not, directly or indirectly
(including, without limitation, whether as consultant, an officer, employee or
director), engage in, or have any interest in any person, firm, corporation,
business or other entity (as an officer, director, employee, agent, stockholder,
or other security holder, creditor, consultant or otherwise) that engages in any
business activity where a substantial aspect of the business of the Company is
conducted, or planned to be conducted, at any time during the Restricted Period,
which business activity is the same as, similar to or competitive with the
Company as the same may be conducted from time to time.


(b)           Notwithstanding anything herein to the contrary, Executive shall
not be prevented or limited from (i) investing in the stock or other securities
of any corporation whose stock or securities are publicly owned and regularly
traded on any public exchange, (ii) serving as a director, officer or member of
professional, trade, charitable and civic organizations, or (iii) passively
investing (not to exceed being a beneficial owner of more than 3% of the
outstanding Common Stock) his assets in such a form and manner as will not
conflict with the terms of this Agreement and will not require services (whether
as consultant, an officer, employee or director) on the part of Executive in the
operation of the business of the entities in which such investments are made.


(c)           In furtherance of the foregoing, Executive shall not, during the
Restricted Period, directly or indirectly, in connection with any business that
engages in any business activity where a substantial aspect of the business of
the Company is conducted, or planned to be conducted, at any time during the
Restricted Period, which business activity is the same as, similar to or
competitive with the Company as the same may be conducted from time to time,
solicit any customer or employee of the Company who was a customer or employee
of the Company during the tenure of his employment.


(d)           Executive agrees that the prohibitions contained herein are
reasonable and valuable to the Company, and are express conditions of the
Company’s decision to employ him. If any court shall hold that the duration,
scope or any other provision of non-competition or any other restriction
contained in this Section 7 is unenforceable, it is our intention that same
shall not thereby be terminated but shall be deemed amended to delete therefrom
such provision or portion adjudicated to be invalid or unenforceable or, in the
alternative, such judicially substituted term may be substituted therefore.


3

--------------------------------------------------------------------------------


8.           Termination of Agreement.  This Agreement shall terminate upon the
occurrence of the following events:


(a)           This Agreement shall terminate upon Executive’s death.


(b)           The Company may terminate this Agreement upon Executive’s “total
disability” (“Disability”), which shall mean incapacity due to physical or
mental illness or disability, which renders him absent, or unable to perform his
duties hereunder on a full time basis for a period of six (6) months, whether
consecutive or cumulative, within any twelve (12) month period.


(c)           The Company may terminate this Agreement for “Good Cause” as
defined below upon thirty (30) days prior written notice to Executive, which
notice shall specify the reason(s) for termination.  For purposes of this
Agreement, “Good Cause” means (i) willful disobedience by the Executive of a
material and lawful instruction of the Board of Directors or Chief Executive
Officer of the Company; (ii) conviction of the Executive of any misdemeanor
involving fraud or embezzlement or similar crime or any felony; (iii) an order
is entered by the Securities and Exchange Commission, a state regulatory agency
or an exchange on which the Company’s securities are traded finding that
Executive has violated the securities laws; (iv) breach by the Employee of any
material term, condition or covenant of this Agreement; (v) excessive absences
from work, other than for illness or Disability, in the case of breach which is
capable of being cured, is not cured within thirty (30) days after Company has
provided Executive with written notice thereof.


(d)           This Agreement may be terminated upon the mutual agreement of
Company and Executive.


 
9.
Obligations Following Termination of Agreement.



(a)           If this Agreement is terminated pursuant to Section 8, the Company
shall have no obligation to pay any Severance Payments (as defined below) or
benefits to Executive; provided, however, Company shall be obligated to pay
Executive (or in the case of his death, his spouse, estate or representative)
all unpaid salary, earned bonuses, vacation and other benefits accrued through
the date of termination of this Agreement and shall provide such other benefits,
such as health insurance continuation coverage under COBRA, as may be required
by law.


(b)           If this Agreement is terminated by Company without “Good Cause” as
defined in Section 8:


(i)           Executive shall be paid all unpaid salary, earned bonuses,
vacation and other benefits accrued through the date of termination and shall
receive such other benefits, such as health insurance continuation coverage
under COBRA, as may be required by law;


(ii)           Executive shall receive as severance payment an amount equal to
six (6) months of Executive’s annual salary on normal pay dates in accordance
with the Company’s pay policies in effect prior to termination date.  In
addition, for the six (6) month period immediately after the termination of this
Agreement, Company shall continue to provide and pay the premium for the health
insurance provided to Executive (and his family, if applicable) immediately
prior to the termination of this Agreement (collectively, the payments under
this clause (ii) are referred to as “Severance Payments”);


4

--------------------------------------------------------------------------------


(iii)           Executive shall not be required to mitigate damages of the
amount of any salary continuation payments provided for under this Section by
seeking other employment or otherwise, nor shall the amount of any payments
provided for under this Section be reduced by any compensation earned by
Executive as a result of employment by another employer or by any self
employment after the date of termination;


10.           Indemnification. The Company shall, to the maximum extent
permitted by law, indemnify and hold harmless Executive against any and all
damages, liabilities and expenses, including, without limitation, reasonable
attorneys’ fees, judgments, fines, expenses, fees, losses, claims, settlements,
and other amounts actually and reasonably incurred in connection with any actual
or threatened action, suit or proceeding, whether civil, criminal,
arbitrational, administrative or investigative, arising by reason of Executive’
employment by, or provision of services to, the Company other than the willful
violation of law by Executive.  The Company agrees to obtain Directors and
Officers Liability insurance, and to include Executive in the coverage of this
policy during the term of this Agreement.  The Company shall promptly advance,
prior to the final disposition of any proceeding, promptly following request
therefor, all fees and expenses incurred by Executive in connection with such
action, suit or proceeding upon receipt of an undertaking by or on behalf of
Executive to repay said amounts if it shall be determined ultimately that
Executive is not entitled to be indemnified under the provisions of this
Agreement.


11.           Work-for Hire.  Except as otherwise may be agreed by the Company
in writing, in consideration of the employment of Executive by the Company, and
free of any additional obligations of the Company to make additional payment to
him, Executive agrees to irrevocably assign to the Company any and all
inventions, software, manuscripts, documentation, improvements or other
intellectual property whether or not protected by any state or federal laws
relating to the protection of intellectual property, relating to the present or
future business of the Company that are developed by Executive prior to the
termination of his employment with the Company, either alone or jointly with
others, and whether or not developed during normal business hours or arising
within the scope of his/her duties of employment.  Executive agrees that all
such inventions, software, manuscripts, documentation, improvement, trade
secrets or other intellectual property shall be and remain the sole and
exclusive property of the Company and shall be deemed the product of work for
hire.  Executive hereby agrees to execute such assignments and other documents
as the Company may consider appropriate to vest all right, title and interest
therein to the Company and hereby appoints the Company Executive’
attorney-in-fact with full powers to execute such document itself in the event
Executive fails or is unable to provide the Company with such signed
documents.  This provision does not apply to an invention for which no
equipment, supplies, facility, or intellectual property or trade secret
information of the Company was used and which was developed entirely on
Executive’ own time, unless (a) the invention relates (i) to the business of the
Company, or (ii) to the Company’s actual or demonstrably anticipated research or
development, or (b) the invention results from any work performed by Executive
for the Company.


5

--------------------------------------------------------------------------------


12.           Miscellaneous.


(a)           This Agreement:


(i)           shall constitute the entire agreement between the parties hereto
and supersedes all prior agreements, written or oral, concerning the subject
matter herein between the Company and the Executive and there are no oral
understandings, statements or stipulations bearing upon the effect of this
Agreement which have not been incorporated herein;


(ii)           may be modified or amended only by a written instrument signed by
each of the parties hereto;


(iii)           shall bind and inure to the benefit of the parties hereto and
their respective heirs, successors and assigns; and


(iv)           may not be assigned by either party without a written agreement
signed by all parties hereto.  Any assignment not signed by all parties is null
and void.


(b)           If any provision of this Agreement shall be held invalid or
unenforceable by competent authority, such provision shall be construed so as to
be limited or reduced to be enforceable to the maximum extent compatible with
the law as it shall then appear.  The total invalidity or unenforceability of
any particular provision of this Agreement shall not affect the other provisions
hereof and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision were omitted.


(c)           This Agreement shall be construed in accordance with and governed
by the laws of the State of New York without reference to conflict of laws
principles.  Any litigation involving this Agreement shall be adjudicated in a
court with jurisdiction located in Livingston County, New York and the parties
irrevocably consent to the personal jurisdiction and venue of such court.


(d)           All notices and other communications under this Agreement must be
in writing and must be given by personal delivery or first class mail, certified
or registered with return receipt requested, or by overnight currier service and
will be deemed to have been duly given upon receipt if personally delivered,
five (5) days after mailing, if mailed, or upon delivery if sent by overnight
courier service, to the respective persons named below:


If to the Company:


Attn:  Chief Financial Officer
WindTamer Corporation
156 Court Street
Geneseo, NY 14454


If to Executive:


PO Box 460
Livonia, NY  14487


6

--------------------------------------------------------------------------------


Any party may change such party’s address for notices by notice duly given
pursuant to this Section.


(e)           In the event of litigation to enforce the terms and conditions of
this Agreement, the losing party agrees to pay the substantially prevailing
party’s costs and expenses incurred including, without limitation, reasonable
attorneys’ fees.


(f)           This Agreement may be executed simultaneously in one or more
counterparts, each one of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  The parties may execute
this Agreement by facsimile signature.


(g)           Failure of either party at any time to require performance of any
provision of this Agreement shall not limit the party’s right to enforce the
provision, nor shall any waiver of any breach of any provision be a waiver of
any succeeding breach of any provision or a waiver of the provision itself for
any other provision.


(h)           If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid, the remainder of
this Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.


(i)           EXECUTIVE AND THE COMPANY HAVE EACH BEEN ADVISED THAT IT IS
IMPORTANT FOR EACH OF THEM TO SEEK SEPARATE LEGAL ADVICE AND REPRESENTATION IN
THIS MATTER.




[Signature Page Follows]


7

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.
 

WINDTAMER CORPORATION                                 By:
/s/ John Schwartz
   
 
   
Name:   John Schwartz
   
 
   
Title:     Chief Operating Officer
   
 
                          /s/ Gerald Brock         Gerald Brock        

 
 
 

--------------------------------------------------------------------------------

 
 